           Case 1:20-cv-02780-CM Document 3 Filed 04/15/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

 SARACA MEDIA GROUP, INC.,
                                                                 CIVIL ACTION NO.: 20cv2780
                        Plaintiff,

                -against-                                        COMPLAINT

 LIEHONG ZHUANG,


                        Defendant.



                              STATEMENT PURSUANT TO RULE 7.1

        Pursuant to Federal Rule of Civil Procedure 7.1 and to enable District Judges and

Magistrate Judges of the Court to evaluate possible disqualification or recusal, the undersigned

counsel for Saraca Media Group, Inc. (a private non-governmental party) certifies that the

following are corporate parents, affiliates and/or subsidiaries of said party, which are publicly

held.

               NONE

                                              Respectfully submitted,

                                              /s/ Aaron A. Mitchell, Esq
                                              AARON A. MITCHELL
                                              Lawall & Mitchell, LLC
                                              162 E. 64th Street,
                                              New York, New York 10065
